Citation Nr: 1142718	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  09-44 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of skin cancer of the left post auricular area. 

2.  Entitlement to an initial compensable rating for residuals of skin cancer of the left shoulder and mid-back. 

3.  Entitlement to a 10 percent disability rating based on multiple noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL 

Appellant
ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1943 to March 1949.

These issues come to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which denied the Veteran's request to reopen a claim for service connection for residuals of skin cancer.  Historically, in a May 1997 hearing officer decision, the RO granted the Veteran's request to reopen the claim.  The RO then denied the claim in a January 1999 decision, and the Veteran appealed this decision.  

The issues were denied by the Board in an October 2001 decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court)and the Court vacated the Board decision in a December 2003 order.  In June 2004, the Board remanded the issues for further development. 

In September 2007, the RO granted service connection for residuals of skin cancer in the upper body and head and assigned noncompensable ratings.  The Veteran appealed the assigned ratings.  

The Veteran provided testimony during a November 1996 RO hearing.  A transcript of the hearing is included in the claims file. 

The Veteran was scheduled for a videoconference hearing in September 2011. However, the Veteran failed to appear at the hearing.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (e)(2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this appeal.  

In an October 2009 letter, the Veteran reported that he has had three skin cancers removed by the VA, the most recent in July 2009.  As VA progress notes from the Wilmington VA Medical Center (VAMC) are only dated through August 2007, it follows that the claims file is missing updated treatment records.  In an April 2011 letter, the Veteran reported that he has had four cancers removed at the Wilmington Delaware Dermatology and two at the Philadelphia Veterans Hospital.  However, treatment records from the Philadelphia VAMC and Wilmington Delaware Dermatology are not found within the claims file.  As such, the AMC should obtain those treatment records as well as any other outstanding private or VA treatment records relating to the Veteran's skin disorders and associate them with the Veteran's claims file.  

During an April 2011 VA examination, the examiner found lesions over the left shoulder, mid-back and left post-auricular area.  The examiner reported actinic keratitis lesions over the forehead an temples, and lesions over the dorsal forearms and over the external ears.  The examiner further reported that the lesions are raised, nontender, and measuring up to two inches by one inch.  However, the examiner did not specifically address the number, location, and size of the scars of the head which are necessary for an adequate skin rating.  Because VA undertook to provide a VA examination to evaluate the claim, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and his representative and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his residuals of skin cancer and whose records are not found within the claims file.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for an examination by a VA dermatologist.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the dermatologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Scars Examination.  At a minimum, the examiner should specifically comment on the size, shape, and location of each scar on the head related to treatment for the service-connected skin disorder.  

In this regard, the Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

3.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his representative, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



